Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 2, 2015

                                     No. 04-15-00066-CV

                             CONOCOPHILLIPS COMPANY,
                                    Appellant

                                               v.

                      VAQUILLAS UNPROVEN MINERALS, LTD.,
                                   Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVQ000438-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                        ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on April 9, 2015. Because this is an accelerated appeal, no further
extensions of time will be granted absent extenuating circumstances.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court